4} HSI - MARTIN

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT peceiven eye.

for the DATE: 4 W> \zo0v ___ TIME: 2:40
Eastern District of Tennessee U.S. MARSHAL E/TN

KNOXVILLE, TN

United States of America

 

 

  

Vv. )

) Case No. 3:20-CR- [OO

SKYLER JAMES KRATOHWIL )
q. A’
) R _ fr .

Defendant
ARREST WARRANT ;
APR 19 p94
To: Any authorized law enforcement officer

Cle tle

U,
Easte ern ” Digg, Dis Digs tricg Cou
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge waht intense aby ‘Welay

(name of person to be arrested) — Skyler James Kratohwil >
who is accused of an offense or violation based on the following document filed with the court:

( Indictment O Superseding Indictment O Information 0 Superseding Information © Complaint
1 Probation Violation Petition C) Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

21 U.S.C § 846 - Conspiracy to distribute a Schedule || controlled substance
21 U.S.C § 841(a)(1) and 841(b)(1)(A) and 18 U.S.C. § 2 - Possess with intent to distribute 50 grams or more of

methamphetamine

 

Date: 11/03/2020

 

pet aig ieee) cer’. signature

ier eee MEBEARIS, CLERK
City and state: Knoxville TN Ys | nw

 

 

Printed name:and title

 

Return

 

This warrant was received on (date) 7/go2o , and the person was arrested on (date) T/ ( 3 VA 2a /
at (city and state) Ky 065 ton, Tw .

Date: of / 1) f2od| ZZ

Arresting officer ’s signature

Gres Mortin  Seeue) Age

Printed name and title

 

 

FID W4A3-¥9.b0100-KAC-HBG Document 62 Filed@uibypt \AQSa-vFD \PagerD d: he
